*46The opinion of the Court was delivered by
Lewis, J.
— Where a debt is justly due for services rendered, and the debtor promises to pay it when he gets his money and suit settled with a third person if the creditor would wait until that time, there is nothing in such a promise which is against the policy of the law. The act of the debtor in afterwards calling the creditor as a witness in the suit spoken of, does not invalidate the promise to pay. The creditor cannot refuse to give evidence if legally called upon; and it is not in the power of a debtor to relieve himself from the performance of his promises, or the payment of his debts, by calling his creditors as witnesses in his lawsuits. If the promise made the witness interested in the suit, it was good cause for rejecting his testimony, but no ground for defeating his recovery on the promise. We are to take it in this case, that there was no corrupt intention to influence the testimony of the creditor; for nothing of that kind appears in the evidence; and it does not even appear that either party knew that the creditor would be called as a witness in the cause, a fact which did not occur until nearly a year after the promise was made. If it had been known at the time of the promise that the creditor would be called as a witness, that circumstance might have been left to the jury as a fact tending to show a corrupt purpose to influence his testimony. But in the absence of all evidence tending to show such corrupt purpose, the parties are entitled to the benefit of the general presumption of innocence. On the isolated question propounded, the answer of the Court was correct. .
Judgment affirmed.